Fourth Court of Appeals
                                San Antonio, Texas
                                        May 4, 2020

                                    No. 04-20-00008-CV

                                    Dennis R. CAHILL,
                                        Appellant

                                             v.

                               Shirley A. JONES-CAHILL,
                                          Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-236
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER

       We grant the agreed motion for extension of time to file appellee’s brief. We order
appellee’s brief due May 27, 2020.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2020.




                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court